NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10409

                Plaintiff-Appellee,             D.C. No. 4:16-cr-01966-JGZ-JR-2

 v.
                                                MEMORANDUM*
LESTER LEONARD LOPEZ, AKA Lester
Lopez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

       Lester Leonard Lopez appeals from the district court’s judgment and

challenges the sentence of 10 months and 33 days imposed upon revocation of

probation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lopez challenges the 33-day official detention adjustment applied by the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court pursuant to U.S.S.G. § 7B1.3(e). His arguments lack merit. Contrary

to Lopez’s contention, section 7B1.3(e) is not in conflict with 18 U.S.C. § 3585(b).

The former is a Guidelines policy statement that the district court is required to

consider in imposing a revocation sentence, see 18 U.S.C. § 3553(a)(4)(B), while

the latter is a directive to the Attorney General that does not apply at sentencing.

See United States v. Wilson, 503 U.S. 329, 333-34 (1992). Moreover, section

7B1.3(e) does not violate the Equal Protection Clause because revoked

probationers are not similarly situated to defendants being sentenced for their

underlying conviction for the first time. See Mayner v. Callahan, 873 F.2d 1300,

1301 (9th Cir. 1989) (“The equal protection clause directs that all persons similarly

circumstanced shall be treated alike.”) (internal quotations omitted)).

      AFFIRMED.




                                          2                                     18-10409